UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 Certification and Notice of Termination of Registration under Section12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number: 1-3919 KEYSTONE CONSOLIDATED INDUSTRIES, INC. (Exact name of registrant as specified in its charter) 5reeway, Suite 1740 Dallas, Texas 75240-2697 (972) 458-0028 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [x] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [x] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Pursuant to the requirements of the Securities Exchange Act of 1934, Keystone Consolidated Industries, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:July 22, 2013By:/s/ Bert E. Downing, Jr. Name:Bert E. Downing, Jr. Title: Vice President, Chief Financial Officer, Corporate Controller and Treasurer
